 

OA

sD

10
i1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:19-cv-00132-JLR Document 38 Filed 08/20/19 Page 1of3

HONORABLE JAMES L, ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

CARMEN JOHN PERRI,

Plaintiff,
¥.

AT SEATTLE

NO. C19-0132JLR

JOINT MOTION AND ORDER TO
DISMISS 2301 THIRD AVENUE LP

 

 

MAYFLOWER PARK HOTEL, INC.,

Defendant.

 

CARMEN JOHN PERRI,

Plaintiff,
¥V.

425 QUEEN ANNE, LLC.,

Defendant.

 

CARMEN JOHN PERRY,

Plaintiff,
¥v.

621 APARTMENTS, LLC,

Defendant.

 

 

JOINT MOTION AND ORDER TO DISMISS
2301 THIRD AVENUE LP -1
C19-6132JLR

BERESFORD ¢ BOOTH piuic
145 THIRD AVENUE SOUTH, SUITE 200
EDMONDS, WASHINGTON 98020
(425) 776-4100

 

 
10
11
12
13

‘14

15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:19-cv-00132-JLR Document 38 Filed 08/20/19 Page 2 of 3

CARMEN JOHN PERRI,

Plaintiff,
Vv.

SORRENTO HOTEL PARTNERSHIP,

Defendant.

 

CARMEN JOHN PERRI,

Plaintiff,
Vv.

2301 THIRD AVENUE LP,

Defendant.

 

 

Plaintiff CARMEN JOHN PERRI and Defendant 2301 THIRD AVENUE LP agree
and move the Court under FRCP 41 for an Order dismissing Defendant 2301 THIRD

AVENUE LP with prejudice and without an award of costs, attorney fées or interest to any

party.
AGREED this 20" day of August, 2019.

THE LAW OFFICE OF DAN N. FIORITO, IT

/s/ Dan N. Fiorito

Dan N. Fiorito, TI, WSBA No. 34009
844 NW 48" Street

Seattle, Washington 98107
Telephone: (206) 299-1582
Facsimile: (206) 770-7590

Email: dan@danfiorito.com

Attorney for Carmen John Perri

JOINT MOTION AND ORDER TO DISMISS
2301 THIRD AVENUE LP —2
€19-0132JLR

BERESFORD BOOTH PLLC

/s/ Timothy E, Steen
Timothy E. Steen, WSBA No.35560
Nicholas L. Jenkins, WSBA No.31982
145 Third Avenue South
Edmonds, Washington 98020-3593
Telephone: (425) 776-4100
Facsimile: (425) 776-1700

Email: tims@beresfordlaw.com

nicki@beresfordlaw.com
Attorneys for 2301 Third Avenue LP

BERESFORD ¢ BOOTH piic¢
145 THIRD AVENUE SOUTH, SUITE 200
EDMONDS, WASHINGTON 98020
(425) 776-4100

 

 
 

10
11
12
13
14
15

16 |

17
18
19
20
21
22
23
24
25
26

 

 

Case 2:19-cv-00132-JLR Document 38 Filed 08/20/19 Page 3 of 3

PROPOSED] ORDER Ne

Based on the Joint Motion of the Parties, IT IS HEREBY ORDERED that:
Defendant 2301 THIRD AVENUE LP is dismissed with prejudice and without

costs, fees, or interest awarded to any party.

DONE IN OPEN COURT this ot aay of aw

ai JAMES L. ROBART

CERTIFICATE OF SERVICE

I hereby certify that on August 20, 2019, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system which will send electronic notification of
such filing to the following attorneys/interested parties;

Dan N. Fiorito, I dan@danfiorito.com
Attorney for Plaintiff

By: /s/ Leah Bartoces
Leah Bartoces, Paralegal

JOINT MOTION AND ORDER TO DISMISS BERESFORD ¢ BOOTH ptuic
2301 THIRD AVENUE LP —3 145 THIRD AVENUE SOUTH, SUITE 200
C19-0132JLR EDMONDS, WASHINGTON 98020

(425) 776-4100

 

 
